DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11, in the reply filed on 10/21/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossi (U.S. Pub. No. 20040012697).
	Regarding claim 1, 
An image sensor comprising:
imaging pixels (pixel array 110 is a row/column array with M rows and N columns of pixels, par. 7, 22 and Figs. 1);

a current source (current source 280, where current source 280 can be connected to column line 152 by closing the Select switch, at label C, so that circuit 150 is ready for sampling, par. 43, 45 and Fig. 2);
an amplifier having a first input coupled to the column output line and an output (variable gain amplifier 130 or variable amplifier 294 can perform further color equalization gain as appropriate, similar to the function of variable gain amplifier 130, where variable gain amplifier 130 receives (input to amplifier) a column's signal and reset values and performs color gain equalization by providing an appropriate gain for each pixel based on the color the pixel senses via sample-and-hold (S/H) array 120 and multiplexor 124. The gain can, for example, multiply a column's signal and reset values by a factor between 1 and 16, and can be applied in a series of steps and where Analog-to-digital converter (ADC) S/H amplifier 132 temporarily stores color equalized signal and reset values from (output from amplifier) amplifier 130, allowing ADC 134 to convert the signal and reset values into digital values, illustratively on N parallel lines. ADC 134 can be implemented as a pipeline ADC block, par. 8, 9, 10, 22, 53 and Figs. 1 and 5);

control circuitry (controller 330 functions as a state machine providing timing and control signals to other components, par. 67-69) configured to:
selectively couple the current source to the column output line during readout (current source 280 can be connected to column line 152 by closing the Select switch, at label C, so that circuit 150 is ready for sampling (note that circuit 150, a new column S/H cell that can replace conventional S/H cell 122 in circuit 100 in FIG. 1, par. 22), par. 43, 45 and Fig. 2); and
adjust a gain of the amplifier (variable gain amplifier 130 receives a column's signal and reset values and performs color gain equalization by providing an appropriate gain for each pixel based on the color the pixel senses (gain is adjusted based on color). The gain can, for example, multiply a column's signal and reset values by a factor between 1 and 16, and can be applied in a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (U.S. Pub. No. 20040012697) in view of Sakurai et al. (U.S. Pub. No. 20130154705).
Regarding claim 7, Rossi is silent with regards to a comparator that compares an actual current to a target current.  Sakurai discloses in par. 52 and 53 that a comparator 108 has signal input node 110 connected to output line 107 from a column of pixels and reference current input node 111 of the comparator 108 is electrically connected to a ramp current signal source 109 and comparator 108 may compare the current signal input to the signal input node 110 with a ramp current signal, which is the reference current signal.  As can be seen in par. 139 this is advantageous in that speed in analog to digital conversion may be improved.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a comparator that compares an actual current to a target current.


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (U.S. Pub. No. 20040012697) in view of Egawa (U.S. Pub. No. 20120062776).
Regarding claim 10, Rossi further discloses:
current source is a first current source (current source 280, par. 45 and 66) and wherein the image sensor further comprises:
a first transistor interposed between the first current source and the column output line (current source 280 can be connected to column line 152 by closing the Select switch, where switches as in FIGS. 2-5 can be implemented with switching transistors, par. 45 and 66).
Rossi is silent with regards to a second current source; and a second transistor interposed between the second current source and the column output line.  Egawa discloses in par. 26 and Fig. 2 that a load circuit 3-1 can perform a constant current operation (current source) for a vertical signal line Vlin and further in par. 14, 15, 29, 36, 37, and Fig. 2 that a transistor THS1 of acceleration circuit 10-1 can be connected between ground and a vertical signal line and when acceleration transistor THS1 is turned on, the potential of the vertical signal line Vlin is drawn to a ground level to be reduced where in a state in which the potential of the vertical signal line Vlin is reduced, when the reset signal RESETn rises, the reset transistor Tc is turned on and excess charges generated by a leak current or the like in the floating diffusion FD are reset (resetting the leak current is operating as a current source).  As can be par. 15 this is advantageous in that the acceleration circuit 10-1 can shift, based on an amount by 
Regarding claim 11, Rossi further discloses:
image sensor further comprises:
a first transistor interposed between the current source and the column output line (current source 280 can be connected to column line 152 by closing the Select switch, where switches as in FIGS. 2-5 can be implemented with switching transistors, par. 45 and 66).
Rossi is silent with regards to a second transistor coupled between the column output line and ground.  Egawa discloses in par. 26 and Fig. 2 that a load circuit 3-1 can perform a constant current operation (current source) for a vertical signal line Vlin and further in par. 14, 15, 29 and Fig. 2 that a transistor THS1 of acceleration circuit 10-1 can be connected between ground and a vertical signal line.  As can be seen in par. 15 this is advantageous in that the acceleration circuit 10-1 can shift, based on an amount by which the potential of the vertical signal line Vlin is predicted to shift when a signal is read out from the pixels PC, the potential of the vertical signal line Vlin in advance before the signal is read out from the pixels PC.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second transistor coupled between the column output line and ground.

Allowable Subject Matter
Claims 2-6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, no prior art could be located that teaches or fairly suggests control circuitry comprises a comparator having a first input terminal coupled to the column of imaging pixels and a second input terminal coupled to an additional current source, in combination with the rest of the limitations of the claim.
Claims 3-6 depend on claim 2 and therefore are objected to.
Regarding claim 8, no prior art could be located that teaches or fairly suggests control circuitry is configured to couple the current source to the column output line during readout when the actual current is less than the target current, in combination with the rest of the limitations of the claim.
Regarding claim 9, no prior art could be located that teaches or fairly suggests control circuitry is configured to adjust the gain of the amplifier based on an output from the comparator, in combination with the rest of the limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697